      Case 1:20-cv-00089-DMT-CRH Document 18 Filed 08/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Beverley Bello and Stephen Bello,             )
Individually,                                 )
                                              )
               Plaintiffs,                    )      ORDER
                                              )
       vs.                                    )
                                              )
Northern Plains Hospitality, LLC              )
a/k/a Northern Plains Inn,                    )      Case No. 1:20-cv-089
                                              )
               Defendant.                     )


       The court shall schedule a status conference with the parties by telephone on September 3,

2021, at 1:30 PM CDT. The primary purpose of the conference is to ascertain the status of

defendant’s representation in this matter. To participate in the conference, the parties are to call

(877) 810-9415 and enter access code 8992581.

       IT IS SO ORDERED.

       Dated this 23rd day of August, 2021.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
